DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3, the wherein clause appears to be further defining the extruded material, this renders the claim indefinite since the extruded material is not positively recited within the claims and is set forth as an intended use of the device. Therefore the claimed subject matter of claim 3 is further defining an element not positively recited in the claim thereby metes and bounds of the claim are indefinite. It is noted that the examination purposes the limitation directed to the extruded material is being treated as functional language.
With regards to claims 5, 6, 10 and 12, the wherein clause appears to be further defining first and second extruded material which are elements that are not positively recited elements of the device. It is noted that the limitation “resulting in first extruded material” does not positively recite the extruded material as a part of the device but rather is the result of an intended use of the device. It is noted that the examination purposes the limitation is being treated as function language. 
The claims further state “a second charge weld from a second dummy block having a flat surface”, it is unclear if the limitation is intended to set forth a second dummy block as a structural element to the device, in which case it is unclear how the device can have a first and second dummy block simultaneously. Or is the limitation intended to set forth a comparison between the first dummy block of the claimed device and a second dummy block associated with prior known devices. Clarification and/or correction is required. 
With regards to claims 7, 14 and 15, the wherein clause appears to be further defining structural elements of first and second extruded material. The extruded material is set forth as an intended use of the device, therefore structural features of materials are not positively recited within the claim; thereby rendering the metes and bounds of the claim indefinite. It is noted that the examination purposes the limitation directed to the extruded material is being treated as functional language.
With regards to claims 14 and 15, there appears to be insufficient antecedent basis for the limitation “the first charge weld” found in line 1, the limitation “the second extruded material” found in line 2, and the limitation “the second charge weld” found in line 3.
With regards to claims 8 and 16, the wherein clause appears to be further defining an element that is not positively recited in the claim. The billet of material is set forth within an intended use limitation and therefore the metes and bounds of the limitation are indefinite.
With regards to claim 8, the claim states “is a cylinder with a first surface in contact with the dummy block that is concave” it is unclear how the dummy block is to have a concave surface and also a convex surface as set forth in claim 4. For examination purposes the concave surface is being directed to the first surface of the billet material. 
With regards to claim 18, there appears to be insufficient antecedent basis for the limitation “the first charge weld” found in line 1 and the limitation “the second extruded material” found in line 2. 
The claim states “a second charge weld from a flat shaped dummy block”, this renders the claim indefinite since it is unclear if the limitation is intending to set forth a dummy block in addition to the first dummy block set forth in claim 1, in which case it is unclear how the extrusion device is to have two separate dummy blocks simultaneously. Clarification and/or correction is required. 
With regards to claim 20, the claim states “forming a first charge weld between the first extruded material and second extruded material extruded before the first material”, this renders the claim indefinite since it is unclear if the “before the first extruded material” is intending to positively recite a step of extruding a second material or if it is intending to set forth a condition. Clarification and/or correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 1-8 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins (US2015/0336148).
In reference to claim 1, Robbins discloses an extrusion device comprising of
an extrusion chamber (20) having an interior and an output surface [see paragraph 0021 lines 4-6];
a die (32) with an opening configured to receive a billet of material (26) from the interior of the extrusion chamber through the output surface of the extrusion chamber [see paragraph 0021 lines 10-11];
a dummy block (30) configured to push a first billet of material from the extrusion chamber through the output surface and the opening of the die resulting in a first extruded material [see paragraph 21 lines 6-10], wherein a surface (78) of the dummy block that is in contact with the first billet of material is a curved surface [see paragraph 0026 lines 1-2; figure 4].
In reference to claim 2, the surface (78) of the dummy block is a parabolic curved surface, as seen in figure 4.
In reference to claim 3, the extruded material forms a first charge weld with second extruded material from a second billet of material that was extruded before the first extruded material. It is noted that Robbins meets the claimed structure and therefore is capable of forming the first charge weld. 
In reference to claim 4, Robbins further discloses the surface (78) of the dummy block is a convex curvature, as seen in figure 4 [see paragraph 0026 lines 1-2].
In reference to claim 5, the extrusion device of Robbins is capable of forming the first charge weld between the first extruded material and the second extruded material to be longer than a second charge weld from a second dummy block having a flat surface in contact with the first billet of material [it is noted that the device of Robbins discloses the claimed structure and therefore it capable of performing the intended function].
In reference to claim 6, the first charge weld between the first extruded material and the second extruded material is stronger than a second charge weld from a second dummy block having a flat surface in contact with the first billet of material [it is noted that the device of Robbins discloses the claimed structure and therefore it capable of performing the intended function].
In reference to claim 7, the first charge weld between the first extruded material and the second extruded material is stronger than a defined charge weld strength [it is noted that the extrusion device of Robbins meets the claimed structure and therefore it capable of performing the intended function recited within the claim].
In reference to claim 8, the extrusion chamber (20) of Robbins is capable of accommodating the billet of material that is cylinder with a first surface that is concave and in contact with the dummy block and a second surface opposite the first surface that is convex.
In reference to claim 11, Robbins discloses an extrusion apparatus comprising of
a die (32) with an opening through which a billet of material (26) is received from an extrusion chamber (20) and is extruded [see paragraph 0021 lines 10-11];
a first dummy block (30) configured to push the billet of material trough the opening of the die (32) resulting in a first extruded material [see paragraph 21 lines 6-10], wherein the first dummy block (30 has a surface (78) that is curved along an axis of motion of the dummy block[see paragraph 0026 lines 1-2; figure 4].
In reference to claim 12, the extrusion apparatus of Robbins is capable of forming a first charge weld between the first extruded material and second extruded material extruded before the first extruded material that has a first length that is different than a second length of a second charge weld associated with a second dummy block with a flat surface along the axis of motion [it is noted that the extrusion device of Robbins meets the claimed structure and therefore it capable of performing the intended function recited within the claim].
In reference to claim 13, Robbins further discloses the dummy block (30)has a convex face as seen in figure 4 [see paragraph 0026 lines 1-2].
In reference to claim 14, the extrusion apparatus of Robbins is capable of forming the first charge weld between the first extruded material and the second extruded material to be longer than the second charge weld [it is noted that the extrusion device of Robbins meets the claimed structure and therefore it capable of performing the intended function recited within the claim].
In reference to claim 15, the extrusion apparatus of Robbins is capable of forming the first charge weld between the first extruded material and the second extruded material to be stronger than the second charge weld [it is noted that the extrusion device of Robbins meets the claimed structure and therefore it capable of performing the intended function recited within the claim].
In reference to claim 16, the extrusion chamber (20) of Robbins is capable of accommodating the billet of material that is cylinder with a first surface closer to the dummy block (30), and a second face on the other end of the billet of material from the first face, wherein the first face is concave and the second face is convex.

2.	Claim(s) 1-3, 9-12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starr et al (US 3,303,684).
In reference to claim 1, Starr et al discloses an extrusion device comprising of
an extrusion chamber (22) having an interior and an output surface [see col. 3  lines 6--7];
a die (28) with an opening configured to receive a billet of material (26) from the interior of the extrusion chamber through the output surface of the extrusion chamber [see col. 3 lines 6-9];
a dummy block (10) configured to push a first billet of material from the extrusion chamber through the output surface and the opening of the die resulting in a first extruded material [see col. 3 lines 6-9], wherein a surface (14) of the dummy block that is in contact with the first billet of material is a curved surface [see col. 3 lines 1-5; figure 2].
In reference to claim 2, the surface (14) of the dummy block is a parabolic curved surface, as seen in figure 2.
In reference to claim 3, the extrusion device of Starr et al is capable of forming a first charge weld with the extruded material and a second extruded material from a second billet of material that was extruded before the first extruded material [it is noted that Starr meets the claimed structure and therefore is capable of performing the intended function as set forth in the claim].
In reference to claim 9, Starr et al discloses the surface (14) of the dummy block (10) is a concave surface [see col. 3 lines 1-5; figures 1 & 2].
In reference to claim 10, the extrusion device of Starr is capable of forming the first charge weld between the first extruded material and the second extruded material to be shorter than a second charge weld from a second dummy block having a flat surface in contact with the first billet of material [it is noted that Starr meets the claimed structure and therefore is capable of performing the intended function as set forth in the claim].
In reference to claim 11, Starr et al discloses an extrusion apparatus comprising of
a die (28) with an opening through which a billet of material (26) is received from an extrusion chamber (22) and is extruded [see col. 3 lines 6-9]; and
a first dummy block (10) configured to push the billet of material through the opening of the die resulting in first extruded material, wherein the first dummy block has a surface (14) that is curved along an axis of motion of the dummy block [see col. 3 lines 1-5; figures 1 &2].
In reference to claim 12, the extrusion apparatus of Starr is capable of forming a first charge weld between the first extruded material and the second extruded material extruded before the first extruded material to have a length that is different than a second length of a second charge weld associated with a second dummy block with a flat surface along the axis of motion [it is noted that Robbins meets the claimed structure and therefore is capable of performing the intended function as set forth in the claim].
In reference to claim 17, Starr further discloses the first dummy block (10) has a concave face [see col. 3 lines 1-5; figure 2].
In reference to claim 18, the extrusion apparatus of Starr is capable of forming the first charge weld between the first extruded material and the second extruded material to be shorter than a second charge weld from a flat shaped dummy block [it is noted that Robbins meets the claimed structure and therefore is capable of performing the intended function as set forth in the claim].
In reference to claim 19, Starr is capable of accommodating the billet of material that is cylinder with a first face closer to the dummy block, and a second face on the other end of the billet of material from the first face, wherein the first face is convex and the second face is concave. 

3.	Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbey (GB 655,652; cited by Applicant).
In reference to claim 20, Abbey discloses a method comprising the steps of
extruding, by a first dummy block (9) with an ogive shaped front end [see pg. 3 lines 30-33], a billet of material (12) through a die opening (8) to form first extruded material [see figures 3-4], and
forming a first charge weld (13) between the first extruded material and a second extruded material (11) [see pg. 3 lines 97-115] extruded before the first extruded material [see figures 1-2], wherein the first charge weld results in less wasted material than a second dummy block with a flat front end [see pg. 2 lines 60-64]. 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,368,634 to Brown discloses a dummy block having an ogive shaped front end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725